Title: From George Washington to Anne-César, chevalier de La Luzerne, 17 November 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     West Point Novr 17th 1783
                  
                  I have received a Letter from Sir Guy Carleton dated the 12th inst. at N. York, of which the following is an extract.
                  "The preparations for withdrawing his Majesties Troops from this place are so far advanced, that, unless some untoward accident should intervene I hope it may be accomplished some days before the end of the Month; in all events, I propose to relinquish the Posts at King’s Bridge and as far as McGowan’s pass inclusive on this Island, on the 21st instant; to resign the possession of Herricks and Hempstead with all to the Eastward on Long Island on the same day; to give up this City with Brooklyn, if possible on the day following; and Paulus Hook, Denyces, and Staten Island, as soon after as may be practicable."
                  This intelligence I considered of So interesting a nature that I could not resist the pleasure of communicating it to Your Excellency; and of taking the opportunity to subscribe myself with the most perfect consideration & Esteem Sir Your Excellency’s Most obedient humble Sert
                  
                     Go: Washington
                     
                  
               